MEMORANDUM ***
Ruben Hernandez, an inmate at Pelican Bay State Prison, appeals the district court’s sua sponte dismissal, under 28 U.S.C. § 1915A, of his pro se civil rights complaint. We review de novo, see Ramirez v. Galaza, 334 F.3d 850, 853 (9th Cir.2003), and affirm.
Hernandez challenges acts that resulted in a disciplinary decision finding Hernandez guilty of a rule violation, resulting in a loss of his good-time credits. This claim is barred because the underlying finding of *893misconduct has not been reversed, expunged, or otherwise declared invalid and because Hernandez’ success in this lawsuit would necessarily implicate the validity of the disciplinary hearing and, thus, the length of his confinement. See Edwards v. Balisok, 520 U.S. 641, 648, 117 S.Ct. 1584, 1589, 137 L.Ed.2d 906 (1997); Heck v. Humphrey, 512 U.S. 477, 486-87,114 S.Ct. 2364, 2372,129 L.Ed.2d 383 (1994).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.